Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art Marino et al. U.S. Publication 2010/0241231 discloses an intervertebral fusion system as seen in comprising: an intervertebral fusion cage configured to be implanted in an intervertebral space defined between first and second vertebral bodies spaced from each other along an inferior-superior direction, the intervertebral fusion cage including: a first component having an outer surface configured to engage the first vertebral body, the first component presenting first and second ramped surfaces that are planar and oriented oblique to the outer; and a second component defining third and fourth ramped surfaces that are planar and oriented oblique to the outer surface, wherein the first and second components are translatable with respect to each other so as to cause the first and third ramped surfaces to translate upon each other, and to also cause the second and fourth ramped surfaces to translate upon each other; and wherein the fusion cage has a hole that is configured to receive a threaded bone screw configured to be that is inserted through the inserted through a hole and of the fusion cage into the first vertebral body. However, Marino et al. does not expressly disclose nor render obvious the first and second ramped surfaces having a planar and oblique orientation extends to the outer surface. In addition, Marino et al. does not expressly disclose wherein the fusion cage has only a single superior hole that is configured to receive a single superior threaded bone screw and only a single inferior hole configured to receive a single inferior threaded bone screw that is inserted through the hole and into the second vertebral body. In addition, Marino et al. does not expressly disclose the first, second and third ramped surfaces are all ramped with respect to the inferior-superior direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774